Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 1 of 12 Page ID #:47




                    Exhibit “B”
Electronically FILED by Superior Court of California, County of Los Angeles on 06/10/2019 09:33 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Yelverton,Deputy Clerk
                   Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 2 of 12 Page ID #:48
Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 3 of 12 Page ID #:49
Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 4 of 12 Page ID #:50
Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 5 of 12 Page ID #:51
Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 6 of 12 Page ID #:52
Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 7 of 12 Page ID #:53
      Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 8 of 12 Page ID #:54


SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
Branch Name: Spring Street Courthouse
Mailing Address: 312 North Spring Street
City, State and Zip Code: Los Angeles CA 90012



SHORT TITLE: SILVANO CABRAL ESCOBEDO vs DOLLAR TREE STORES, INC.             CASE NUMBER:
                                                                             19STCV18326
         NOTICE OF CONFIRMATION OF ELECTRONIC FILING

The Electronic Filing described by the below summary data was reviewed and accepted by the Superior Court of
California, County of LOS ANGELES. In order to process the filing, the fee shown was assessed.

Electronic Filing Summary Data

Electronically Submitted By: Green Filing
Reference Number: 3153757_1
Submission Number: 19LA00730120
Court Received Date: 06/10/2019
Court Received Time: 9:33 am
Case Number: 19STCV18326
Case Title: SILVANO CABRAL ESCOBEDO vs DOLLAR TREE STORES, INC.
Location: Spring Street Courthouse
Case Type: Civil Unlimited
Case Category: Premises Liability (e.g.slip & fall)
Jurisdictional Amount: Over $25,000
Notice Generated Date: 06/10/2019
Notice Generated Time: 11:35 am

Documents Electronically Filed/Received                 Status

Answer                                                 Accepted




Demand for Jury Trial                                  Accepted




Comments
Submitter's Comments:

Clerk's Comments:

Electronic Filing Service Provider Information
Service Provider: Green Filing
Contact: Green Filing

                                     NOTICE OF CONFIRMATION OF FILING
      Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 9 of 12 Page ID #:55


Phone: (801) 448-7268




                               NOTICE OF CONFIRMATION OF FILING
                   Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 10 of 12 Page ID #:56

Electronically FILED by Superior Court of California, County of Los Angeles on 06/10/2019 09:33 AM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Yelverton,Deputy Clerk



                        I            THARPE & HOWELL, LLP
                                15250 Ventura Boulevard, Ninth Floor
                        2          Sherman Oaks, California 91403
                                  (818) 205-9955; (818) 205-9944 fax
                        3
                              CHARLES D. MAY, ESQ.; STATE BAR NO.: 129663
                        4     ROGER W. BACKLAR, ESQ.; STATE BAR NO.: 225277
                              CHRISTOPHER H. LAWLER, ESQ.; STATE BAR NO.: 231663
                        5
                        6     Attorneys for Defendant,
                                     DOLLAR TREE STORES, INC.
                        7
                        8                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                        9                                      COUNTY OF LOS ANGELES - CENTRAL DISTRICT

                      10

                      11      SILVANO CABRAL ESCOBEDO,                                                    CASE NO.: 19STCV18326

                      12                                         Plaintiff,                               Civil Unlimited Jurisdiction
                                                                                                          [assigned to the Hon. John R. Takasugi, Dept. 3]
                      13      vs.
                                                                                                          DEMAND FOR TRIAL BY JURY
                      14      DOLLAR TREE STORES, INC., and DOES
                              1to100, inclusive,                                                          Complaint filed: May 28, 2019
                      15                                                                                  Trial Date: November 24, 2020
                                                                 Defendants.
                      16

                      17
                      18      TO THE COURT HEREIN, PLAINTIFF, AND HIS ATTORNEY OF RECORD:

                      19                  PLEASE TAKE NOTICE that Defendant DOLLAR TREE STORES, INC., hereby

                      20       demands trial of the above action by jury.

                      21

                      22      Dated: June 7, 2019                                                                         THARPE & HOWELL, LLP

                      23

                      24                                                                                 By:/~~,~
                      25                                                                                   ~              CHARLESD.MAY             -
                                                                                                                          ROGER W. BACKLAR
                      26                                                                                                  CHRISTOPHER H. LAWLER
                                                                                                                          Attorneys for Defendant,
                      27                                                                                                  DOLLAR TREE STORES. INC.

                      28

                                                                                                        - 1-
                                                                                     DEMAND FOR TRIAL BY JURY
                   Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 11 of 12 Page ID #:57



                     1                                            PROOF OF SERVICE

                     2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                     3   1.   At the time of service I was at least 18 years of age and not a party to this legal action.

                     4   2.   My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks, CA 91403.

                     5   3.   I served copies of the following documents (specify the exact title of each document served):

                     6                                        DEMAND FOR TRIAL BY JURY

                     7   4.   I served the documents listed above in item 3 on the following persons at the addresses listed:

                     8         Gary Berkovich, Esq.                                Attorneys for Plaintiffs
                               Law Offices of Gary Berkovich                       SILVANO CABRAL ESCOBEDO
                     9         14900 Ventura Blvd., Ste. 220
                               Sherman Oaks, CA 91403
                    10         (818)465-9505; (818) 358-2829 Fax


~~~
        ~ N
        0
        .£N
              -     11   5.   a.           By personal service. I personally delivered the documents on the date shown
                                           below to the persons at the addresses listed above in item 4. (1) For a party
....1 .;l "'
~    ~  =           12                     represented by an attorney, delivery was made to the attorney or at the attorney's
~--z ~                                     office by leaving the documents in an envelope or package clearly labeled to
....1         •
                    13                     identify the attorney being served with a receptionist or an individual in charge of
~       i 'i!
        •     0                            the office. (2) For a party delivery was made to the party or by leaving the
0 ~           :E                           documents at the party's residence between the hours of eight in the morning and six

        .""
:i:: -              14
         6u•                               in the evening with some person not less than 18 years of age.
~       i:Q   "'
~
Po<      ~    •     15
~ao                           b.   .JL     By United States mail. I enclosed the documents in a sealed envelope or package
E-<
    >= "•§
        0
                    16                     addressed to the persons at the addresses in item 4 and (specifY one):
        U)    v
        N""
        :Q
         <fl        17                     (1)         deposited the sealed envelope with the United States Postal Service, with
                                                       the postage fully prepaid on the date shown below, or
                    18
                                           (2)   .JL   placed the envelope for collection and mailing on the date shown below,
                    19                                 following our ordinary business practices. I am readily familiar with this
                                                       business's practice for collecting and processing correspondence for
                    20                                 mailing. On the same day that correspondence is placed for collection and
                                                       mailing, it is deposited in the ordinary course of business with the United
                    21                                 States Postal Service, in a sealed envelope with postage fully prepaid.

                    22                   I am a resident or employed in the county where the mailing occurred. The envelope
                                         or package was placed in the mail at Sherman Oaks, California.
                    23
                              c.           By overnight delivery. I enclosed the documents on the date shown below in an
                    24                     envelope or package provided by an overnight delivery carrier and addressed to the
                                           person at the addresses in item 4. I placed the envelope or package for collection and
                    25                     overnight delivery at an office or a regularly utilized drop box of the overnight delivery
                                           carrier.
                    26
                              d.           By messenger service. I served the documents on the date shown below by placing
                    27                     them in an envelope or package addressed to the person on the addresses listed in
                                           item 4 and providing them to a professional messenger service for service.
                    28

                                                                             -2-
                                                               DEMAND FOR TRIAL BY JURY
                    Case 2:19-cv-05594-GW-SK Document 1-2 Filed 06/27/19 Page 12 of 12 Page ID #:58



                      1          e.            By fax transmission. Based on an agreement of the parties to accept service by fax
                                               transmission, I faxed the documents on the date shown below to the fax numbers of
                      2                        the persons listed in item 4. No error was reported by the fax machine that I used. A
                                               copy of the fax transmission, which I printed out, is attached to my file copy.
                      3
                                 f.            By e-mail or electronic transmission. Based on an agreement of the parties to
                      4                        accept service by e-mail or electronic transmission, I caused the documents to be sent
                                               on the date shown below to the e-mail addresses of the persons listed in item 4. I did
                      5                        not receive within a reasonable time after the transmission any electronic message or
                                               other indication that the transmission was unsuccessful.
                      6
                          6.     I served the documents by the means described in item 5 on,(date): See below

                                                                                              ohC~
                      7
                          I declare under penalty of perjury under the laws oft "tate                          that the foregoing is true
                      8   and correct.                                          ••• ~, ( '\                •
                      9                                                                  //   \        /   -~-,.._-~.
                                                                                              ,..)\/
                               617119                   Christine Delgado
                     10        DATE                  (TYPE OR PRINT NAME)
         w ...
         0 "'        11   I:\30000-000\30799\Pleadings\Jury Dmd.docx
      .Q "'
Poi ~ ~
....l .;:; "'
~;::: ~
   .......    ~
                     12
    z "'
....l
fil -s· ·§           13
!;!:
0
::r:
~       =~ u"'.
        ~
        0
              :.=

        i:Q oo"
                     14
p;i w
    • ""             15
              .
p..    •

~ao
 ==     ~            16
'"' 0
        ~
               §v
        "'
        ...
              ""
              <Fl    17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28

                                                                                 -3-
                                                                       DEMAND FOR TRIAL BY JURY
